Morton, J.
The property which the plaintiff seeks to recover is her separate property, and was obtained from her, as the court has found, by the fraud and coercion of her husband. She cannot maintain an action at law against him, (Pub. Sts. c. 147, § 7,) and unless this bill can be maintained she will be without a remedy. That of itself is not a sufficient reason for a decree in her favor, but we think that she is entitled to the relief which she seeks. The section referred to above does not forbid suits between husband and wife, but simply provides that it shall not be construed to authorize them. It would seem, therefore, that equitable remedies may be availed of as before between husband and wife in cases where they apply. See Butler v. Butler, 16 Q. B. D. 374. Indeed, it would be strange if in the matter of equitable remedies the rights of married women have been restricted when in other respects they have been so much enlarged. Suits between husband and wife in respect to her separate estate, or matters growing out of ante-nuptial or post-nuptial contracts in marriage settlements or property held in trust for the wife’s benefit form a well established head of equitable jurisdiction. Ayer v. Ayer, 16 Pick. 327. Scott v. Rand, 115 Mass. 104. Fowle v. Torrey, 135 Mass. 87. Butler v. Butler, ubi supra. *216Healey v. Healey, 3 Dick. 239. Story, Eq. Jur. (10th ed.) §§ 1366 et seq. In the present case, the judge may have found, and we assume that he did find, that the defendant received the money from his wife in trust to put it in a bank for her. If lie had invested it in land in his own name, he would have held the title for her. It did not alter the case that instead he put the money in bank in his own name. In Lombard v. Morse, 155 Mass. 136, it was held that a husband could maintain a bill in equity against his wife to recover property which she had obtained from him ■by fraud shortly before and in contemplation of marriage. And in Fry v. Fry, 7 Paige, 461, referred to in Lombard v. Morse, a conveyance from the wife to the husband after marriage was set aside on the ground that it was improperly obtained by him by taking advantage of her ignorance of her rights, and her confidence in him. See Stiles v. Stiles, 14 Mich. 72, also referred to in Lombard v. Morse.
The decree orders the return of the money, and the defendant contends that, if he should be imprisoned for contempt for failing to comply with it, the effect would be to punish him for something for which he could not be punished in any other way and which would not be a crime. But the object of proceedings for contempt would be to compel obedience on the part of the defendant to the decree of the court, and not to punish him as for a crime or a violation of law. Any penalty that might be imposed would be coercive in its character, and not in any just sense a punishment. The proceedings would not therefore be open to the objection urged by the defendant. People v. Court of Oyer & Terminer, 101 N. Y. 245.
The result is that the decree must be affirmed.

So ordered.